Appeal from an order of the Supreme Court at Special Term, entered March 26, 1953, in New York County, which denied a motion by defendant for summary judgment dismissing the complaint under rule 113 of the Rules of Civil Practice.
*1018Memorandum by the Court. On the affidavits, giving plaintiff the most favorable view thereof, he does not establish that he was the procuring cause of the sale of the oil storage facilities.. He admitted in writing that he could not effect the sale on the authorized terms and implied that he would continue his efforts to learn the reasons for the eventual customer’s disinclination to purchase. Plaintiff’s affidavits are likewise insufficient in failing to aver evidentiary facts. He describes his conversations as being with “ Gulf ”, referring to a huge corporation, failing to specify the persons with whom he claims to have spoken. Moreover, assuming that plaintiff established a completed brokerage, which he did not, the documents of retainer relate to a transaction involving the subleasing of “ storage ”, and specify five stationary oil tanks of the capacity of 325,000 barrels, and therefore are concerned with real property or an interest therein. Plaintiff does not negate this except by .way of argumentative conclusions. Accordingly, to be entitled to recover plaintiff must have alleged and proven that he was licensed-as a real estate broker or real estate salesman. This he did not do.
Order denying defendant’s motion for summary judgment reversed and motion granted, with costs.